Citation Nr: 0616187	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an ear disability, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for painful joints, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a sinus and 
respiratory disability, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1989, and from January 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2001, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.

The issue of entitlement to service connection for a sinus 
and respiratory disability due to an undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's ear complaints are related to a known 
clinical diagnosis that has not been related to service.  A 
chronic ear disability resulting from an undiagnosed illness 
or a chronic multi-symptom illness was not manifested during 
service and is not currently manifested to a compensable 
degree.

3.  There is no competent medical evidence showing that the 
veteran has a disability manifested by painful joints related 
to service.


CONCLUSIONS OF LAW

1.  A chronic ear disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  A chronic disability manifested by painful joints was not 
incurred in or aggravated by military service, nor is it due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA in December 2001 and March 2005 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence in her possession, informed her of the 
evidence required to substantiate her claims, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims being decided herein have been obtained, and the 
veteran has been afforded appropriate VA examinations.  The 
claims folder contains service medical records and post-
service medical records, which will be addressed as 
pertinent, particularly, the medical evidence from the VA 
Medical Center in San Juan and private medical evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she or 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.
 
In an April 2006 letter, the RO provided the veteran with an 
explanation of the information or evidence needed to 
establish a disability rating and effective date for the 
claims on appeal, thereby satisfying the development 
requirements, as set out in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A current disability is required to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The veteran's personnel records confirm that she is a 
"Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  She served in Southwest Asia from from 
February 7, 1991 to August 13, 1991.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

For the purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service Connection Claim for an Ear Disability

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  A September 2002 VA examiner 
diagnosed the veteran with chronic otitis externa.  Given 
such diagnosis, there is no legal entitlement to consider 
under the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for an ear disability, asserted to be due to an undiagnosed 
illness, must fail.  As discussed above, VA examiners have 
not attributed the veteran's ear problems to an undiagnosed 
illness or to a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  To the contrary, the September 
2002 examiner attributed them to a specific, identifiable 
disability, including chronic otitis externa.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for an ear disability due to an undiagnosed illness must be 
denied as a matter of law.

The Board has also considered the veteran's claim for service 
connection on a direct basis.  See 38 C.F.R. § 3.303 (2005); 
Combee, supra.  In this regard, the Board has reviewed the 
evidence of record and finds that service connection for an 
ear disability on a direct basis is also not warranted.  
There is no objective evidence that the veteran had chronic 
ear infections in service.  Review of the service medical 
records suggest that the veteran had one ear infection during 
her Persian Gulf service.  In August 1991, a consultation was 
requested to address the veteran's headache complaints.  On 
the consultation sheet, it was noted that the veteran was 
treated for an ear infection several months prior.  The 
remaining service medical records are negative for any 
complaints, treatment, or diagnosis of an ear disability.  
Based on the foregoing, the Board finds that the in-service 
ear infection was acute and transitory, and resolved without 
residual disability.  

There is also no credible medical evidence linking the 
veteran's current ear disability with her military service.  
The September 2002 VA examiner opined that the veteran's 
current ear disability is not likely related to her military 
service, but rather to the trauma caused by her use of Q-
tips.  During the September 2002 examination, the veteran 
admitted to constantly using Q-tips to alleviate the itching 
in her ears.  In arriving at his opinion, the September 2002 
VA examiner acknowledged the reference to one in-service ear 
infection, but also noted that the details surrounding that 
ear infection were limited, as the service medical records 
did not provide any details, such as the veteran's ear 
complaints or the prescribed treatment.  

The Board finds the September 2002 VA opinion to be highly 
probative, since it was rendered following an examination of 
the veteran and review of her claims folder, including 
pertinent service medical records.  Further, the September 
2002 VA opinion has not been rebutted by other competent 
evidence.  


Service Connection Claim for Painful Joints

On review, the Board finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  Although 
the veteran currently complains of painful joints, there is 
no objective evidence verifying such complaints.  The record 
does not contain either "signs," in the medical sense of 
objective evidence perceptible to an examining physician, or 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).  Further, the 
evidence does not demonstrate that the claimed painful joints 
have manifested to a degree of 10 percent or more after 
service separation.  38 C.F.R. § 3.317(a)(1)(i).  An October 
2002 VA examination was negative for a disability of the 
joints of the upper and lower extremities.  The examiner 
stated that the veteran's subjective complaints of pain were 
not supported by the (normal) arthritic bone survey x-rays or 
by the physical examination (no objective evidence of painful 
joints and no constitutional signs for inflammatory arthritis 
were present).  Thus, it cannot be said that the veteran 
suffers from a chronic disability manifested by painful 
joints, to include arthritis, within the meaning of 
applicable law and regulations.  Accordingly, service 
connection for a chronic disability manifested by painful 
joints, to include arthritis, is therefore denied.  See 38 
C.F.R. § 3.317.

Although the veteran believes that her ear problems are 
related to her military service, and that she has a 
disability manifested by painful joints which is related to 
service, her opinions at to medical matters are without 
probative value because she, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
service connection claims for an ear disability, and a 
disability manifested by painful joints, claimed as due to an 
undiagnosed illness.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of such claims that would give rise to a reasonable 
doubt in favor of the veteran; the benefit-of-the-doubt rule 
is not applicable, and the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for an ear disability, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for painful joints, claimed 
as due to an undiagnosed illness, is denied.


REMAND

In analyzing the veteran's service connection claim for a 
sinus/respiratory disability on a direct basis (see Combee, 
supra), the Board finds that further development is 
necessary.  During service, the veteran was treated on 
several occasions for upper respiratory infections, mostly 
viral pharyngitis.  Pursuant to the Board's November 2001 
remand, the veteran was afforded a VA examination to 
determine the nature and etiology of the veteran's 
sinus/respiratory disability, in pertinent part.  The 
veteran's September 2002 VA nasal examination was normal, 
with no evidence of sinusitis or rhinitis.  Nevertheless, the 
Board observes that subsequent to the September 2002 
examination, medical records were received reflecting 
treatment for persistent congestion and other respiratory 
complaints.  The diagnoses include severe obstructive airway 
disease on pulmonary function tests in June 1998, sinusitis 
and rhinitis in 2001 and 2002, and bronchitis/upper 
respiratory infection in October 2002.  

Given these findings and the in-service treatment for upper 
respiratory infections, the Board finds that another VA 
examination is necessary to determine the etiology of any 
currently diagnosed sinus/respiratory disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA sinus/respiratory examination to 
determine the etiology of any diagnosed 
sinus/respiratory disability.  

Prior to the examination, the examiner 
should review the entire claims folder, 
to include the October 2002 private 
progress note.  The examiner should 
indicate whether the veteran currently 
has a sinus/respiratory disability.  For 
each disability found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed 
sinus/respiratory disability is related 
to the veteran's military service.  

The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a sinus/respiratory 
disability, claimed as due to an 
undiagnosed illness, taking into account 
any newly obtained VA examination report, 
and etiology opinion.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


